OPINION — AG — **** PUBLIC EMPLOYEES RETIREMENT SYSTEM — DISABILITY PAYMENTS — REQUIREMENTS **** THE PROVISIONS OF O.S.L. 1970, CH. 296, DO NOT APPLY TO A DISABLE MEMBER OF THE OKLAHOMA PUBLIC RETIREMENT SYSTEM WHO TERMINATED HIS EMPLOYMENT WITH A PARTICIPATING EMPLOYER BECAUSE OF DISABILITY PRIOR TO THE PASSAGE OF O.S.L. 1970, CH. 296, EVEN IF SUCH MEMBER HAS TEN YEARS OF CREDITABLE SERVICE PAYMENTS MADE UNDER THE PROVISIONS OF O.S.L. 1970, CH.296, AR PAYABLE NOT ONLY TO AN EMPLOYER AT THE TIME OF THE DISABILITY BUT ALSO TO A FORMER EMPLOYER WHO TERMINATES HIS EMPLOYMENT AFTER THE PASSAGE OF THIS ACT, WHO HAS MADE THE REQUIRED CONTRIBUTIONS TO THE OKLAHOMA PUBLIC EMPLOYEES RETIREMENT SYSTEM, AND HAS NOT RECEIVED A REFUND. SUCH EMPLOYEES IN ALL INSTANCES MUST FULFILL THE REQUIREMENTS OF SECTION 6 OF O.S.L. 1970, CH. 296, SUPRA. (GARY GLASGOW)